DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method, comprising: receiving a packet from a client device; determining whether the received packet is an expected next packet; in response to the received packet being the expected next packet, transmitting the received packet to a next destination; and in an event the received packet is not the expected next packet, transmitting the received packet to a queue, setting a timer to wait for the expected next packet, and transmitting a message to the sender of the received packet requesting that the expected next packet be sent, classified in H04L1/1642.
II. Claims 8-16, drawn to a non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by one or more processing units, cause the one or more processing units to:  Page 12PATENTAttorney Docket No. 90690776 Customer No. 56436 receive a plurality of packets, each of the plurality of packets being sent at different time intervals; cache the received plurality of packets to a queue; add a sequence number to each cached packet; add a private Ethernet protocol to each cached packet; and transmit each of the plurality of packets from the queue to a next destination sequentially at a same time interval, classified in H04L1/1657.
s 17-20, drawn to a system, comprising: a first access point having a transmitter; a first client device communicatively coupled to the first access point; a second access point having a receiver, wherein the first access point and the second access point are radio bonded; and a second client device communicatively coupled to the second access point, classified in H04L1/1806.
The inventions are independent or distinct, each from the other because:
Inventions group I drawn to a method receiving a packet from a client device; determining whether the received packet is an expected next packet; in response to the received packet being the expected next packet, transmitting the received packet to a next destination; and in an event the received packet is not the expected next packet, transmitting the received packet to a queue, setting a timer to wait for the expected next packet, and transmitting a message to the sender of the received packet requesting that the expected next packet be sent and group II, drawn to a non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by one or more processing units, cause the one or more processing units to:Page 12PATENTAttorney Docket No. 90690776 Customer No. 56436receive a plurality of packets, each of the plurality of packets being sent at different time intervals; cache the received plurality of packets to a queue; add a sequence number to each cached packet; add a private Ethernet protocol to each cached packet; and transmit each of the plurality of packets from the queue to a next destination sequentially at a same time interval are directed to related process and apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the claims of group I do not require receive 
Inventions group II, drawn to a non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by one or more processing units, cause the one or more processing units to:Page 12PATENTAttorney Docket No. 90690776 Customer No. 56436receive a plurality of packets, each of the plurality of packets being sent at different time intervals; cache the received plurality of packets to a queue; add a sequence number to each cached packet; add a private Ethernet protocol to each cached packet; and transmit each of the plurality of packets from the queue to a next destination sequentially at a same time interval and group III, a system, comprising: a first access point having a transmitter; a first client device communicatively coupled to the first access point; a second access point having a receiver, wherein the first access point and the second access point are radio bonded; and a second client device communicatively coupled to the second access point are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the claims of group II do not require a system, comprising: a first access point having a transmitter; a first client device communicatively coupled to the first access point; a second access point having a receiver, wherein the first access point and the second access point 
Inventions group I drawn to a method receiving a packet from a client device; determining whether the received packet is an expected next packet; in response to the received packet being the expected next packet, transmitting the received packet to a next destination; and in an event the received packet is not the expected next packet, transmitting the received packet to a queue, setting a timer to wait for the expected next packet, and transmitting a message to the sender of the received packet requesting that the expected next packet be sent and group III, drawn to a system, comprising: a first access point having a transmitter; a first client device communicatively coupled to the first access point; a second access point having a receiver, wherein the first access point and the second access point are radio bonded; and a second client device communicatively coupled to the second access point are directed to related process and apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the claims of group I do not require a first access point having a transmitter; a first client device communicatively coupled to the first access point; a second access point having a receiver, wherein the first access point and the second access point are radio bonded; and a second client device communicatively coupled to the second access point. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Applicants’ council on 4/28/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. No communication was established. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112